DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 116 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No known prior art fairly teaches or renders obvious an apparatus as claimed and comprising the embedding plate has a trailing surface and a leading surface between the trailing surface and the fiber feed system along a horizontal direction;
the trailing surface extends substantially parallel to the horizontal direction;
the leading surface is tilted at an angle with respect to the trailing surface;
the leading surface is constructed to contact and preheat the metal fibers from the fiber feed system prior to the metal fibers being fed to the deposition region; and
the trailing surface is constructed to contact and push the preheated metal fibers from the leading surface into an underlying polymer build layer in the deposition region.
See instant Fig 27B.
Response to Arguments
	Applicant's arguments have been fully considered.
	Applicant argues that the cited prior art does not teach a fiber feed system is thermally isolated from the embedding plate as claimed.
Examiner understands this to refer to the structure shown in instant Fig 6 as annotated below. In other words, the plate that is used to press the fiber in to the printed object is separated from the fiber feeding mechanism (e.g., idler bearing, etc.) by a heat break and/or heat sink.

    PNG
    media_image1.png
    818
    845
    media_image1.png
    Greyscale

	The prior art rejection is withdrawn, however, upon further consideration a new rejection is made in view of Mark, which was previously applied.
	Applicant argues that Mark does remedy the deficiencies or previously applied Wicker.
	Examiner notes that to the extent that this argument suggests that Mark does not teach the claimed structure, Mark does teach the claimed structure as explained in the rejection below.
	Applicant argues that claim 110 was not rejected.
Examiner notes that every limitation of claim 110 was rejected in the prior office action. The heading on Pg. 3 indicated that claim 110 was rejected. The rejection of claim 110 was located before claim 111. The action, however, contained a typographical error and labeled the claim number as 106.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 115 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to claim 115, the requirement that “the fiber feed system is constructed to feed, in parallel, multiple separate metal fibers from different supply spools” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. There is no written disclosure or illustration of multiple separate metal fibers from different supply spools.	
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 91, 92, 94, 95, 106, 107, 111-113 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark (US 20170173868 A1).
	In reference to claim 91, Mark discloses an additive manufacturing system (Fig 1a and 1b, shown annotated below in comparison to instant Fig 1A) comprising:

    PNG
    media_image2.png
    1814
    2000
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    924
    2500
    media_image3.png
    Greyscale

a fused filament fabrication (FFF) printer assembly with at least one polymer deposition nozzle (Fig 1b, element 1800); and 
a metal fiber composite (MFC) printer assembly constructed to simultaneously embed multiple continuous metal fibers into deposited polymer structures (Fig 1b, element 199. See Fig 1C which shows that the MFC printer of Mark may deposit 
wherein the MFC printer assembly includes a fiber feed system that simultaneously feeds the multiple metal fibers to a deposition region, and an embedding element at a trailing portion of the fiber feed system and constructed to apply at least pressure to the multiple metal fibers fed to the deposition region (See Fig 1b at element 726 in view of Fig 1c, shown below. “pressing, compaction, or diffusion of shaped filaments or bonded ranks 2c, 2d reduces the distance between reinforcing fibers, and increases the strength of the resultant part” [0070])

    PNG
    media_image4.png
    1018
    2000
    media_image4.png
    Greyscale

the embedding element is constructed to heat the multiple metal fibers from the fiber feed system prior to or within the deposition region (“heater 715” [0065]. See Fig 1b), 
the fiber feed system is thermally isolated from the embedding element (See heat sink 66 b and the thermal breaking insulating block 66 a illustrated in Fig 1), and 

The embedding element of Mark is described as an “ironing tip 726” [0069] and a closer view is shown in Fig 1c. The embedding element of Mark includes a flat structure at the tip as is considered equivalent to an embedding plate. Mark further discloses using “pressure plate” at [0071].
	In reference to claim 92, Mark discloses the additive manufacturing system as in claim 91.
	Mark further discloses wherein a portion of the fiber feed system is constructed to preheat the metal fibers prior to the deposition region (“heating” [0065]. The system contains a heater that would be suitable for and capable of the intended use recited in the claim.)
	In reference to claim 94 and 106, Mark discloses the additive manufacturing system as in claim 91.
	Mark further discloses an anchor that holds initial portions of the multiple metal fibers fed from the fiber feed system. (The system would be capable of the intended use of embedding the initial portion of fiber in to a polymer structure to form an anchor. As explained in the instant specification, an anchor comprises forming a polymer structure and embedding the fiber therein. See “To begin the embedding, an initial portion of the continuous metal fiber 112 is connected (e.g., by embedding) to an anchor section 114, which may be a sacrificial polymer structure formed outside of the desired build area” [0048] of published specification. Also see instant claim 106)
In reference to claim 95, Mark discloses the additive manufacturing system as in claim 94.
	The cited prior art is capable of performing the intended use of applying tension to the fibers once they have been embedded in a plastic region forming an anchor during use of the apparatus.
	In reference to claim 107, Mark discloses the additive manufacturing system as in claim 94.
Mark further discloses wherein an embedding surface of the embedding plate contacts the multiple metal fibers to apply pressure thereto, and at least one of a leading edge and a trailing edge of the embedding surf ace is curved or chamfered (See Fig 1C which shows chamfered edges. Also see “pressure plate and/or roller” [P0071]. Mark thus teaches that a person of skill in the art would be aware that the pressure plate can range from a rectangle to a circle cross sectional shape. A chamfered plate falls within the range of shapes taught by Mark and could be alternately rejected as an obvious change in shape.)
	In reference to claim 111-112, Mark discloses the additive manufacturing system as in claim 91.
Mark does not specifically indicate that the FFF and MFC are located commonly or separately, however, this is considered an obvious rearrangement of parts.
	In reference to claim 113, Mark discloses the additive manufacturing system as in claim 91.
Mark further discloses a controller that controls positioning of the FFF and MFC printer assemblies, operation of the FFF printer assembly to deposit polymer, and MFC .
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 20170173868 A1) in view of Cohen (US 10254499 B1).
	In reference to claim 105, Mark discloses the additive manufacturing system as in claim 91.
	Mark teaches anchoring the wire material to be embedded but does not disclose using a clamp for anchoring the wire material.

The combination would be achievable by integrating the clamps of Cohen into apparatus to provide the anchoring.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the apparatus such that the anchor comprises a mechanical clamp.
A person having ordinary skill in the art would have been specifically motivated to use and/or modify the apparatus such that the anchor comprised a clamp as suggested by Cohen in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and/or use of known technique to improve similar devices (methods, or products) in the same way.
	Claim 110 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 20170173868 A1) and further in view of Mark-886 (US 20140291886 A1).
	In reference to claim 110, Mark discloses an additive manufacturing system (Fig 1a and 1b, shown annotated below and in comparison to instant Fig 1A) comprising:

    PNG
    media_image2.png
    1814
    2000
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    924
    2500
    media_image3.png
    Greyscale

a fused filament fabrication (FFF) printer assembly with at least one polymer deposition nozzle (Fig 1b, element 1800); and 
a metal fiber composite (MFC) printer assembly constructed to simultaneously embed multiple continuous metal fibers into deposited polymer structures (Fig 1b, element 199. See Fig 1C which shows that the MFC printer of Mark may deposit 
wherein the MFC printer assembly includes a fiber feed system that simultaneously feeds the multiple metal fibers to a deposition region, and an embedding element at a trailing portion of the fiber feed system and constructed to apply at least pressure to the multiple metal fibers fed to the deposition region (See Fig 1b at element 726 in view of Fig 1c, shown below. “pressing, compaction, or diffusion of shaped filaments or bonded ranks 2c, 2d reduces the distance between reinforcing fibers, and increases the strength of the resultant part” [0070])

    PNG
    media_image4.png
    1018
    2000
    media_image4.png
    Greyscale


Mark further discloses a “cutter” [0006] but does not specifically disclose a cutter is located between the fiber feed system and the embedding plate.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, composite additive manufacturing (abstract), Mark-886 discloses 
The combination would be achieved by integrating the cutter of Mark-886 in the apparatus of Mark and/or rearranging the cutter of Mark to be located at the upstream-from-the-nozzle position suggested by Mark-886.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the apparatus to comprise a cutter that is located between the fiber feed system and the embedding plate.
A person would have been motivated to integrate the cutter of Mark-886 in the apparatus of Mark and/or rearrange the cutter of Mark to be located at the upstream-from-the-nozzle position suggested by Mark-886 in order to achieve the variety of benefits explained by Mark-886 that such a configuration may provide, including:
“permit the use of a smaller gap between the nozzle outlet and the part since the cutting mechanism does not need to be accommodated in the space between the nozzle outlet and the part” [0163]
“cut the continuous core filament and the surrounding matrix while the temperature is below the melting or softening temperature… [which may:]
reduce the propensity of the resin to stick to the blade which may reduce machine jamming” [0163]
“enable more precise metering of the deposited material” [0163]
	Claim 114 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 20170173868 A1) in view of Mark-886 (US 20140291886 A1) as applied to claim 110 and further in view of Espalin (US 20180079131 A1).
	In reference to claim 114, the combination discloses the system as in claim 110.
	The combination does not disclose wherein the fiber feed system is spaced from a leading end of the embedding plate by a horizontal gap, and the cutting mechanism is disposed so as to sever metal fibers extending across the horizontal gap.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, composite additive manufacturing (abstract), Espalin discloses that a metal fiber composite (MFC) printer assembly may be disposed at an angle in the system (see element 82 in Fig 7) such that the “wire-dispensing tip would lead the motion and the extrusion tips would follow… wire 90 will be placed in the desired location before being encapsulated (or embedded) by the overlaying thermoplastic beads” [0038]. This would result in the horizontal gap as claimed.
The combination would be achievable by configuring the MFC assembly of Mark at an angle. 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the system such that the fiber feed system is spaced from a leading end of the embedding plate by a horizontal gap, and the cutting mechanism is disposed so as to sever metal fibers extending across the horizontal gap.
.
	Claim 115 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 20170173868 A1) as applied to claim 91 above in view of Tyler (US 20140061974 A1)
	In reference to claim 115, Mark discloses the system as in claim 91.
	Mark does not disclose that the fiber feed system is constructed to feed, in parallel, multiple separate metal fibers from different supply spools.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, composite additive manufacturing (abstract), Tyler discloses that “Multiple spools holding multiple secondary materials are envisioned. The secondary materials may feed into the nozzle sequentially so that a part is comprised of a variety of composite material paths.” [0043]
The combination would be achievable by providing the material to the MFC assembly of Mark using multiple spools holding multiple secondary materials.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the system such that the fiber feed system is constructed to feed, in parallel, multiple separate metal fibers from different supply spools.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744